Name: Commission Regulation (EEC) No 881/93 of 15 April 1993 on a conversion programme for producers of flue-cured tobacco in Greece
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural structures and production;  Europe;  EU finance
 Date Published: nan

 Avis juridique important|31993R0881Commission Regulation (EEC) No 881/93 of 15 April 1993 on a conversion programme for producers of flue-cured tobacco in Greece Official Journal L 092 , 16/04/1993 P. 0021 - 0021 Finnish special edition: Chapter 3 Volume 49 P. 0108 Swedish special edition: Chapter 3 Volume 49 P. 0108 COMMISSION REGULATION (EEC) No 881/93 of 15 April 1993 on a conversion programme for producers of flue-cured tobacco in GreeceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco (1), and in particular Article 27 thereof, Whereas Regulation (EEC) No 2075/92 introduces, from the 1993 harvest, a premium system fixing threshold quantities by group of varieties; whereas such threshold quantities are determined by Council Regulation (EEC) No 2076/92 of 30 June 1992 fixing the premiums for leaf tobacco by group of tobacco varieties and the processing quotas allocated by group of varieties and by Member State (2); Whereas cultivation of flue-cured tobacco has been encouraged in Greece in order to persuade producers to switch from other varieties which could not be sold under normal market conditions; whereas certain producers made substantial investments during 1991 with a view to the cultivation of flue-cured tobacco; whereas such investments cannot be recouped if those producers fail to obtain adequate quotas for the production of flue-cured tobacco as from the 1993 harvest; whereas such producers should be assisted in undertaking the necessary conversion provided that no speculative venture is involved; Whereas measures are necessary in order to facilitate the changeover from the former market organization to that introduced by Regulation (EEC) No 2075/92; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 1. Greece may introduce a conversion programme for tobacco producers who, during 1991, undertook investments with a view to the production of flue-cured tobacco. 2. The provisions of paragraph 1 shall apply in respect of investments undertaken or contractually entered into during 1991 and undertaken not later than 30 June 1992. Article 2 The Community shall part-finance the conversion programme, its contribution covering the following: - up to 75 % of the expenditure borne by the Member State, - payments up to a maximum overall sum of ECU 20 million and ECU 13 000 per producer, - sums paid out by the Member State up to 30 December 1993 inclusive, - measures in respect of which no other Community assistance is payable concurrently. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 215, 30. 7. 1992, p. 70. (2) OJ No L 215, 30. 7. 1992, p. 77.